Title: To Thomas Jefferson from Albert Gallatin, 11 June 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
                     
            June 11th 1803
          
          By a law of last session Beaufort in North Carolina, which was formerly a port of delivery attached to the district of New Bern, is made a district (or distinct port of entry & delivery) from and after the last day of June next. Heretofore the officer of the port was a surveyor with a salary of 150 dollars. His office will cease of course, and a collector must be appointed. The two candidates are Benjamin Cheney the present surveyor, & Bryan Hellen formerly deputy of Colo. Easton the former surveyor, on whose death, in 1802, Mr Cheney was appointed. At that time Cheney & Hellen were candidates for the office of surveyor, & Cheney was appointed on the recommendation of Mr Spaight which remains in your hands. Mr Stanley had recommended both. The recommendation then made in favor of Hellen is now transmitted underlined Old. At present Mr Cheney applies for the new office as a matter of course, and sends no recommendations. Mr Hellen sends very strong recommendations. The papers are all enclosed for your decision. From their letters Mr Hellen seems best qualified.
          By the same law Easton in the district of Oxford, Maryland—and Tiverton in the district of Newport R. I. are made ports of delivery after the sd. 30th day of June next and a surveyor must be appointed for each with a salary of 200 dollars.
          For the office at Easton, there are two candidates vizt. Charles Gibson and John Harwood. Their recommendations are enclosed. I presume that the first will be the object of your choice.
          Each officer is to have two commissions vizt.
          For Beaufort
          1. Collector of the district of Beaufort
          2. Inspector of the revenue for the port of Beaufort in the district of Beaufort
          For Easton
          1. Surveyor of the port of Easton in the district of Oxford
          2. Inspector of the revenue for the port do. in the district of do.
          For Tiverton
          1. Surveyor of the port of Tiverton in the district of Newport
          2. Inspector of the revenue for the port of do. in the district of do.
          But for the office in that last port—Tiverton, I have received no recommendations; but I presume you have. You will perceive that the commissions cannot be delayed any longer. I continue very unwell or would have called on you this morning.
          
          With respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        